Name: Commission Regulation (EEC) No 1533/86 of 21 May 1986 amending Regulation (EEC) No 1031/78 laying down detailed rules for imports of rice to RÃ ©union
 Type: Regulation
 Subject Matter: Africa;  plant product;  trade
 Date Published: nan

 No L 135/ 16 Official Journal of the European Communities 22. 5. 86 COMMISSION REGULATION (EEC) No 1533/86 of 21 May 1986 amending Regulation (EEC) No 1031/78 laying down detailed rules for imports of rice to Reunion 1 . The following Article is inserted : 'Article 2a 1 . This Article shall apply to products imported into the Community, elsewhere than into the French over ­ seas department of Reunion, from third countries and subsequently delivered to Reunion. 2. The subsidy provided for in Article 2 shall not be granted on products described in paragraph 1 unless the operator concerned proves  that the product to be delivered is the same or has been produced from the product previously imported, and  that the appropriate levy was collected on importa ­ tion into the Community. In cases where the product in question benefited from a reduced levy on importation into the Community the subsidy for each product shall be equal to the reduced levy applicable for the product concerned.' 2 . Paragraphs 2 and 3 of Article 5 are renumbered 3 and 4 respectively and the following paragraphs 2 and 5 are added : '2 . The subsidy shall be granted only in respect of products whose percentage of the product for which the subsidy is requested to ' the exclusion of all other products is in conformity with the table below for the product concerned : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 3817/85 (2), and in particular Article 11 a (6) thereof, Whereas the special arrangements laid down in Commis ­ sion Regulation (EEC) No 1031 /78 (3), as last amended by Regulation (EEC) No 405/85 (4), applicable to products coming from the Community and delivered to Reunion make no particular provision for products imported first into the Community elsewhere than Reunion and subse ­ quently delivered to Reunion ; whereas certain provisions should be laid down to ensure that such products are properly controlled and in particular to ensure that where the product entered the Community with the benefit of a reduced levy, the subsidy should not be greater than the appropriate reduced levy applicable to the product subse ­ quently delivered ; Whereas in order to ensure that the appropriate subsidy is paid for products eligible to benefit under the special arrangements and in particular to avoid the granting of a subsidy for a product which contains a disproportionate amount of extraneous material such as products properly falling under another subheading of the Common Customs Tariff, the subsidy should not be granted to a product with less than a minimum percentage of product for which the subsidy is requested ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (%) Product Minimum percentage of product required 10.06 B I a) 95 10.06 Bib) 95 10.06 B II 95 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1031 /78 is hereby amended as follows : 5 . Any delivery of rice to Reunion shall be consi ­ dered to have been made with products imported at the lowest applicable levy, except where the operator concerned shows a' different origin for the product.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of te European Communities. It shall apply with effect from 30 April 1986. (&gt;) OJ No L 166, 25 . 6. 1976, p. 1 . (2) OJ No L 368 , 31 . 12. 1985, p. 16 . (3) OJ No L 132, 20. 5 . 1978 , p. 72. b) OJ No L 49, 19 . 2. 1985, p. 5 . 22. 5 . 86 Official Journal of the European Communities No L 135/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done in Brussels , 21 May 1986. For the Commission Frans ANDRIESSEN Vice-President